Citation Nr: 0619023	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  01-09 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below-the-knee amputation due to 
VA medical treatment in December 1999.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty in the United 
States Marine Corps from October 1969 to January 1973, from 
January 1973 to October 1978, and from November 1978 to 
November 1980.  The veteran served on active military duty in 
the United States Army from January 1994 to September 1994.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A video-conference hearing was 
held before a Veterans Law Judge in September 2002, and in 
January 2003, the Board also denied this claim.  

Thereafter, the veteran appealed the January 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In July 2003, while the case was 
pending, VA's Office of General Counsel (OGC) and the 
veteran's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision and remand it to 
the Board for, essentially, further development adjudication 
in accordance with the Motion. Later that month, the Court 
granted the Motion, vacated the Board's decision and remanded 
the case to the Board.

In January 2004, the Board remanded this matter to the RO.  
Thereafter, in an August 2005 letter, the Board notified the 
veteran that the Veterans Law Judge who had conducted the 
January 2003 hearing no longer worked at the Board.  The 
veteran thereafter invoked his right to present testimony at 
another hearing before a current Veterans Law Judge.  This 
matter was again remanded by the Board September 2005, and a 
hearing was held before the undersigned Veterans Law Judge at 
the RO (i.e. a Travel Board hearing) in January 2006.

Finally, in August 2005 the veteran filed a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, due 
to a September 2004 revision of his left below-the-knee 
amputation that will result in a left above-the-knee 
amputation.  This issue is referred to the RO for action 
deemed appropriate.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's left below-the-knee amputation was not due to VA 
medical fault or to an unforeseeable event.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for left below-the-knee amputation due to VA 
medical treatment in December 1999 have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March 2003 and February 2004 (subsequent to the 
appealed July 2001 decision) the RO sent the veteran letters 
that informed him of the evidence necessary to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  These 
letters also informed him of what evidence they would obtain 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because while adequate notice was not provided 
prior to the first RO adjudication of the claim, it was 
provided by the RO prior to the most recent adjudication of 
the claim (in September 2004), and, as noted above, the 
content of the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
afforded a VA joints examination.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Initially, the Board points out that the veteran served in 
Vietnam and in the Persian Gulf War and has awards including 
the National Defense Service Medal, a Good Conduct Medal, a 
Meritorious Mast, a Letter of Appreciation, and an Army 
Service Ribbon.

In several statements, including his testimony during the 
September 2002 video-conference hearing and at the January 
2006 Board hearing, the veteran asserted that his left below-
the-knee amputation was the result of a staph infection and 
osteomyelitis that he incurred as a result of VA medical 
treatment.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

In July 1997, the veteran was in a motor vehicle accident and 
was admitted to a private hospital with multiple injuries, 
including bilateral calcaneus fractures and a left foot 
talonavicular dislocation.  Among other procedures, the 
veteran underwent irrigation and debridement of soft tissue 
wounds and closed reduction of the talonavicular dislocation.  
The veteran also received bilateral short leg splints.  The 
veteran was discharged in August 1997.

Private medical records from September 1997 through December 
1997 reflect that the veteran's left ankle and foot remained 
painful.  Physical examinations revealed left ankle and foot 
inflammation, tenderness, and swelling.  Radiology reports 
noted a healing severely shattered left calcaneus. 

At a February 1998 VA examination, the veteran reported left 
foot numbness.  There was a small healing ulceration on the 
left heel and left foot pulses were good.  The impression was 
crushing injury, left foot, with the loss of ankle plantar 
flexion.

On December 1, 1999, the veteran was admitted to a VA medical 
center for reconstructive surgery to his left foot due to 
malunion of the left calcaneus.  On December 2, the veteran 
underwent triple arthrodesis of the left ankle.  The veteran 
was discharged on December 5 with no complaints of pain or 
discomfort.  On December 14, the veteran was seen for suture 
removal, but his sutures were not removed due to a suggestion 
of hematoma beneath the lateral incision and some question of 
upcoming skin loss.

January 2000 VA outpatient medical records noted worries 
regarding the veteran's post-surgery healing.  A radiology 
report noted evidence of pes planus, hallicus deformities, 
and generalized osteoporosis.  An April 2000 radiology report 
noted the history of a crushing left calcaneus injury, and 
noted postsurgical changes such as fragmentation, soft tissue 
swelling, and pes planus.  May 2000 VA medical records noted 
the veteran reported left foot pain.  A radiology report 
noted the complete fusion of the subtalar joint and the 
presence of generalized osteoporosis, pes planus, hammer toe, 
and mild hallux valgus.  A July 2000 VA medical record noted 
the veteran had left foot tenderness, swelling, and redness.  

In August 2000, the veteran's left posterior ankle was still 
red and slightly swollen.  There was a small open area, but 
no drainage.  A radiology report noted generalized 
osteoporosis, but no obvious evidence of osteomyelitis.  That 
month, the veteran underwent an irrigation and debridement.  
An x-ray revealed the complete obliteration of the subtalar 
joint, pes planus, hammer toe, and old traumatic changes in 
the left calcaneus.  On August 15, the impression was staph 
osteomyelitis.  On August 16, a six week IV antibiotic course 
was started. 

On September 5, 2000, a VA examiner noted possible residual 
infection due to failure of the drainage site to completely 
seal in spite of IV antibiotics and surgical debridement.  A 
radiology report noted a current infection.  On September 21, 
the veteran's six week course of antibiotics was completed.  
On September 26, a VA examiner noted that the veteran's staph 
infection was chronic and that his options included living 
with the chronic infection, undergoing a bone resection or 
calcanectomy, or a below-the-knee amputation.  A November 
2000 VA medical record confirmed a left foot osteomyelitis 
diagnosis.  A radiology report noted extensive destructive 
changes in the calcaneus with surrounding soft tissue 
inflammatory stranding and edema consistent with 
osteomyelitis.  On November 21, it was determined that a left 
below-the-knee amputation should be performed.

A December 13, 2000 VA medical record indicated that the 
diagnosis was intractable pain secondary to osteomyelitis of 
the left calcaneus.  On December 14, a left below-the-knee 
amputation was performed.  The pre- and post-operative 
diagnoses were osteomyelitis of the left foot.  The veteran 
was seen for follow up from January through March 2001.  In 
March, the veteran received a prosthetic leg.  

In July 2001, a VA joints examination was conducted.  The 
examiner reviewed the veteran's claims file, the VA hospital 
files, and examined the veteran.  The examination revealed a 
left below-the-knee stump.  The wound was appropriately 
placed and was healing nicely.  The examiner found the 
postoperative wound infection was an unfortunate occurrence 
that was responsible for the below-the-knee amputation.  The 
examiner opined was that the veteran's disability was not 
caused by the carelessness, neglect, lack of proper skill, 
error in judgment, or similar instance of fault by VA in 
furnishing hospital, medical, or surgical treatment, or due 
to an event that was not reasonably foreseeable.  The 
examiner opined that the infection was a complication known 
to occur in spite of the best diligence and attempts of 
medical personnel and that it was not the fault of poor care 
by VA.

November 2002 and April 2003 VA medical records reflect the 
veteran had revisions of his left below-the-knee amputation, 
due to continuing complications.

In December 2003, a private independent medical examination 
was conducted.  In a letter, the examining physician noted 
that he had reviewed the complete claims file and examined 
the veteran.  The physician stated that infection was always 
a foreseeable complication of surgery, was included in the 
consent form, and occurs 1% to 2% of the time.  The physician 
opined that the veteran's infection and subsequent amputation 
was not due to the VA's carelessness, negligence, or lack of 
skill, and was reasonably foreseeable.  

While sympathetic to the veteran's contentions and situation 
in general with respect to his below-the-knee amputation, the 
Board notes that it is bound by the applicable law and 
regulations when adjudicating claims for VA benefits.  That 
said, the preponderance of the evidence is against the 
veteran's claim.  The veteran has a current disability of a 
left below-the-knee amputation, due to osteomyelitis 
contracted while under the medical treatment of VA.  The 
competent medical evidence of record, however, does not 
demonstrate or suggest that the infection or amputation was 
due to VA's carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or that the 
infection or amputation was not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.  In fact, both a VA examiner and a 
private physician, upon a review of the claims file and a 
physical examination of the veteran, opined that the 
infection which resulted in the veteran's below-the-knee 
amputation, was foreseeable as a result of the triple 
arthrodesis of the left ankle and not the fault of VA medical 
treatment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board may not substitute its own judgment for 
that of an expert).  Accordingly, the veteran is not entitled 
to 38 U.S.C.A. § 1151 compensation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left below-the-knee amputation due to VA treatment in 
December 1999 is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


